Case 2:20-cv-15018-MCA-MAH Document 87 Filed 09/21/21 Page 1 of 7 PageID: 1863




 NOT FOR PUBLICATION
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 ____________________________________
 OUSMANE BAH,                                     :
            Plaintiff,                            :       Civil Action No. 20-15018 (MCA) (MAH)
 v.                                               :
                                                  :       OPINION
 APPLE INC., et al.                               :
            Defendants.                           :
 ____________________________________:
      I.       INTRODUCTION

            This matter comes before the Court on the motion of Defendants Apple Inc. (“Apple”),

 Security Industry Specialists (“SIS”) (collectively “Defendants”), and Plaintiff Ousmane Bah.

 Joint Notice of Mot. to Seal Exhs., Aug. 11, 2021, D.E. 86, at p. 1. Defendants move to seal

 confidential information contained in certain exhibits filed in support of or in opposition to four

 motions. Id. at pp. 1-2. While the filing purports to be joint with Plaintiff, Plaintiff objects to

 several of Defendants’ proposed redactions. See Index in Supp. of Mot. to Seal, D.E. 86-3. The

 Court has considered the parties’ submissions and, pursuant to Federal Rule of Civil Procedure

 78 and Local Civil Rule 78.1, has decided this motion without oral argument. For the reasons set

 forth below, the Court will grant the motion.

      II.      BACKGROUND

            Plaintiff initiated this action on October 27, 2020 by filing a fourteen-count complaint

 against Apple, SIS, and other defendants. Pl.’s Compl., Oct. 27, 2020, D.E. 1. Plaintiff alleged
Case 2:20-cv-15018-MCA-MAH Document 87 Filed 09/21/21 Page 2 of 7 PageID: 1864




 that Apple and SIS – Apple’s security service provider – falsely and recklessly accused him of

 theft, resulting in his wrongful arrest and prosecution. Id. at ¶¶ 202-08.

        The parties have filed several motions in this matter, four of which are relevant to the

 instant application: (1) Defendants SIS, John Woodruff, and Steven Yhap’s (collectively the

 “SIS Defendants”) June 14, 2021 motion to dismiss Plaintiff’s First Amended Complaint with

 prejudice, D.E. 60; (2) the SIS Defendants’ June 14, 2021 motion to impose sanctions upon

 Plaintiff, D.E. 62; (3) Apple’s June 14, 2021 motion to dismiss Plaintiff’s First Amended

 Complaint with prejudice, D.E. 65; and (4) Apple’s June 14, 2021 motion to impose sanctions

 upon Plaintiff, D.E. 66. See Notice of Mot. to Seal, D.E. 86, at pp. 1-2. Plaintiff filed opposing

 papers, see Pl.’s Mem. in Opp., July 6, 2021, D.E. 67; Pl.’s Cross-Mot. for Sanctions, July 6,

 2021, D.E. 69, and the parties submitted numerous partially redacted exhibits in relation to those

 motions.

        The parties thereafter conferred and, on August 11, 2021, filed the instant motion to seal

 confidential information contained in

                • Exhibits 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, and 17 of David J.
                Fioccola’s June 14, 2021 declaration filed in support of Apple’s
                motion for sanctions, D.E. 66-7; 66-8; 66-9; 66-10; 66-11; 66-12;
                66-13; 66-14; 66-17; 66-18; 66-19;

                • Exhibit A of David L. Metzger’s June 14, 2021 declaration filed
                in support of the SIS Defendants’ motion to dismiss, D.E. 60-2;

                • Exhibits A, C, and E of David L. Metzger’s June 14, 2021
                declaration filed in support of the SIS Defendants’ motion for
                sanctions, D.E. 62-2; 62-4; 62-6;

                • Exhibit A of the SIS Defendants’ July 12, 2021 reply brief in
                support of their motion for sanctions, D.E. 71-1; and

                • Exhibit E of Plaintiff’s July 6, 2021 memorandum in opposition
                to Defendants’ motion to dismiss, D.E. 68.


                                                  2
Case 2:20-cv-15018-MCA-MAH Document 87 Filed 09/21/21 Page 3 of 7 PageID: 1865




 See Notice of Mot. to Seal, D.E. 86, at pp. 1-2; see also Decl. of David J. Fioccola, Aug. 11,

 2021, D.E. 86-2, at ¶ 2; Decl. of David L. Metzger, Aug. 11, 2021, D.E. 86-4, at ¶ 2; Decl. of

 Subhan Tariq, Aug. 11, 2021, D.E. 86-5, at ¶ 2.

           The above-referenced materials, apart from Exhibit 17 to Apple’s motion for sanctions,

 D.E. 66-19, fall into two categories: (1) SIS loss prevention incident reports, and (2) incident

 reports created by various law enforcement agencies investigating thefts at Apple retail stores.

 Index, D.E. 86-3, at pp. 2-18, 20-41. Exhibit 17 is an excerpt of Plaintiff’s New York criminal

 history report. D.E. 66-19, at p. 2. It also bears noting that the exhibits at issue were produced

 during discovery in Bah v. Apple, Inc., et al., Civ. No. 19-3539 (S.D.N.Y. filed Apr. 22, 2019)

 (referred to by the parties as the “New York Action”) and are subject to a protective order

 entered in that matter. Metzger Decl., D.E. 86-4, at ¶¶ 4, 7; Fioccola Decl., D.E. 86-2, at ¶¶ 4-7;

 Tariq Decl., D.E. 86-5, at ¶ 5; see also New York Action, Stipulation & Protective Order, Apr.

 30, 2020, D.E. 65.

    III.      DISCUSSION

           It is well settled that there is a “common law public right of access to judicial proceedings

 and records.” In re Cendant Corp., 260 F.3d 183, 192 (3d Cir. 2001). Accordingly, when a

 party moves for an order sealing court records in whole or in part, it must demonstrate “good

 cause” exists to overcome the presumption in favor of public access. Pansy v. Borough of

 Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994). Local Civil Rule 5.3(c)(3) sets forth four factors

 that the Court must consider in determining whether the parties have established good cause:

                  (a) the nature of the materials or proceedings at issue;
                  (b) the legitimate private or public interest which warrants the
                  relief sought;
                  (c) the clearly defined and serious injury that would result if the
                  relief sought is not granted; [and]



                                                     3
Case 2:20-cv-15018-MCA-MAH Document 87 Filed 09/21/21 Page 4 of 7 PageID: 1866




                (d) why a less restrictive alternative to the relief sought is not
                available[.]

 Each of these factors will be discussed in turn below.

    A. The Nature of the Materials or Proceedings at Issue

        To demonstrate the first factor, the parties are required to provide a detailed description

 of the documents they wish to seal. Id.; see also Horizon Pharma AG v. Watson Lab’ys, Inc.,

 Civ. No. 13-5124, 2015 WL 12859244, at *1 (D.N.J. Sept. 14, 2015). In this case, a forty-one-

 page index was filed in support of the instant motion. See Index, D.E. 86-3. The index outlines

 the information the parties seek to seal, as well as the basis for their requests. See id. The Court

 therefore finds the parties have provided a sufficient description.

        Defendants move to seal previously redacted personal identifying information, including,

 but not limited to, addresses and phone numbers. Id. at pp. 1-40; Fioccola Decl., D.E. 86-2, at ¶¶

 5, 9; Metzger Decl., D.E. 86-4, at ¶¶ 5-7. They also wish to seal redactions in the narrative

 sections of the SIS and law enforcement reports. Fioccola Decl., D.E. 86-2, at ¶¶ 5, 9; Metzger

 Decl., D.E. 86-4, at ¶¶ 5-7. Plaintiff, on the other hand, proposes to seal a more limited redaction

 of Exhibit E to his memorandum in opposition to Defendants’ motion to dismiss. Index, D.E.

 86-3, at p. 40. That exhibit was originally filed entirely under seal, but Plaintiff now seeks to

 redact and seal only his personal identifying information. See Tariq Decl., D.E. 86-5, at ¶ 9;

 Index, D.E. 86-3, at pp. 40-41.

    B. The Legitimate Private or Public Interest Which Warrants the Relief Sought and
       the Clearly Defined and Serious Injury that Would Result if the Relief Sought is Not
       Granted

        1. The SIS and Law Enforcement Report Narratives

        Defendants contend that disclosure of the reports’ narratives without redaction would

 cause significant harm to both Apple and SIS by “provid[ing] a potential blueprint for future

                                                   4
Case 2:20-cv-15018-MCA-MAH Document 87 Filed 09/21/21 Page 5 of 7 PageID: 1867




 shoplifters” and undermining SIS’s security services. Index, D.E. 86-3, at p. 39; see also

 Metzger Decl., D.E. 86-4, at ¶ 7; Fioccola Decl., D.E. 86-2, at ¶ 6. Although Plaintiff

 characterizes Defendants’ reasoning as “highly speculative,” Index, D.E. 86-3, it is well

 established that “the confidentiality of business agreements, trade secrets or commercial

 information are a legitimate private interest.” Goldenberg v. Indel, Inc., Civ. No. 09-5202, 2012

 WL 15909, at *3 (D.N.J. Jan. 3, 2012); see also Cendant Corp., 260 F.3d at 194.

        “[T]he disclosure of this information can be used for the improper purpose of causing

 harm to [a] litigant’s competitive standing in the marketplace.” Goldenberg, 2012 WL 15909, at

 *3; see also Cendant Corp., 260 F.3d at 194; Overton v. Sanofi-Aventis, U.S., LLC, Civ. No. 13-

 5535, 2014 WL 1554718, at *2 (D.N.J. Apr. 9, 2014). The Court therefore agrees that

 Defendants have a legitimate privacy interest in keeping their confidential business practices

 from the public, and that they would suffer clear and serious injury if the motion to seal were

 denied. Telebrands Corp. v. NewMetro Design, LLC, Civ. No. 16-1981, 2016 WL 9223920, at

 *2 (D.N.J. Aug. 4, 2016). The disclosure of Defendants’ loss prevention tactics would

 undoubtedly undermine their positions in their respective competitive marketplaces. See id.

 Indeed, this possibility was implicitly acknowledged by the Southern District of New York’s

 entry of a protective order in the New York Action. See the New York Action, Protective Order,

 D.E. 65, at § 8(a) (allowing parties to designate “non-public confidential, proprietary, and/or

 commercially sensitive information” confidential).

        The Court is not persuaded by Plaintiff’s objection that the reports’ narratives are “highly

 relevant in [their] entirety” for two reasons. See Index, D.E. 86-3. First, an exhibit’s sealing

 pursuant to Federal Rule of Civil Procedure 5.2 and Local Civil Rule 5.3 is not akin to its

 exclusion at trial under Federal Rule of Civil Procedure 403. Second, and most importantly,



                                                  5
Case 2:20-cv-15018-MCA-MAH Document 87 Filed 09/21/21 Page 6 of 7 PageID: 1868




 relevance is not a factor in the Court’s consideration of the instant motion. See Loc. Civ. Rule

 5.3(c)(3).

        2. The Personal Identifying Information

        Defendants contend that public access to the personal identifying information they wish

 to seal would negatively impact the privacy interests of Plaintiff and multiple non-parties. Index,

 D.E. 86-3. Plaintiff does not contradict Defendants’ assertion. Instead, he merely argues

 Defendants’ proposed redactions do not comply with the Civil Rules and “only consents to the

 redaction of the month and day of Plaintiff’s Date of Birth.” See id. Plaintiff provides no cogent

 rationale for why Defendants’ proposed redactions violate either Federal Rule of Civil Procedure

 5.2(a) or Local Civil Rule 5.2(17).

        The Court finds the public has no interest in the personal identifying information

 Defendants move to seal. Platt v. Freedom Mortg. Corp., Civ. No. 10-968, 2013 WL 6499252

 (D.N.J. Dec. 11, 2013). Moreover, Plaintiff and the third parties whose personal information are

 contained in the relevant exhibits have an interest in not having their addresses, phone numbers,

 and other personal information publicly disclosed. Id. “It is clear that due to the privacy

 expectations of these individuals, especially those who are not parties, injury would result if they

 were made publicly available.” Id.

        The Court therefore finds that factors (b) and (c) of Local Civil Rule 5.3(c)(3) weigh in

 favor of granting the motion to seal.

    C. Why a Less Restrictive Alternative to the Relief Sought is Not Available

        Defendants do not move to seal the exhibits at issue in their entirety, they seek only to

 redact and seal confidential business and personal identifying information. Metzger Decl., D.E.

 86-4, at ¶¶ 5-9; Fioccola Decl., D.E. 86-2, at ¶ 6. Notwithstanding Plaintiff’s argument that



                                                  6
Case 2:20-cv-15018-MCA-MAH Document 87 Filed 09/21/21 Page 7 of 7 PageID: 1869




 Defendants’ proposed redactions are “not reasonably calculated,” see Index, D.E. 86-3, the Court

 finds such protection is necessary. Further, Defendants’ proposed redactions are narrowly

 tailored to only the confidential business and personal identifying information warranting

 protection. Consequently, the Court finds a less restrictive alternative to the relief sought by

 Defendants is not available.

          Defendants have therefore met the requirements of Local Civil Rule 5.3(c)(3) and

 overcome the presumption in favor of public access. For these reasons, the Court finds good

 cause to grant the parties’ joint motion to seal and the relief requested by Defendants.

    IV.      CONCLUSION

          The parties’ motion to seal is GRANTED. An appropriate Order accompanies this

 Opinion.



                                               s/ Michael A. Hammer_________________
                                               UNITED STATES MAGISTRATE JUDGE


 Dated: September 21, 2021




                                                  7
